CLARK, Circuit Judge.
Upon consideration of the stipulation filed in the above-entitled cause on April 15, 1940, to the effect that after the determination, decision and judgment of this court in the case of New Consumers Bread Company v. Commissioner of Internal Revenue, 3 Cir., 115 F.2d 162, 131 A.L.R. 1329, a similar judgment might be entered in this proceeding upon motion by either party thereto;
And upon consideration of the stipulation by counsel on both sides filed March 19, 1941, in the above-entitled cause,
It is now here ordered, adjudged and decreed by this court that the decision of the Processing Tax Board of Review in this cause be, and the same is hereby, affirmed.